26 N.Y.2d 872 (1970)
William Rogers et al., Respondents,
v.
Pact Realty Corp. et al., Appellants.
Court of Appeals of the State of New York.
Argued February 17, 1970.
Decided March 5, 1970.
Moses Krivis for Pact Realty Corp., appellant.
George W. Percy, Jr., County Attorney (Stanley S. Corwin of counsel), for County of Suffolk and County Treasurer, appellants.
Walter G. Steindler, Town Attorney (Gerald F. Hoffer of counsel), for Town of Babylon, appellant.
William M. Johnson, Elwood D. Hooper and James A. Killian, Jr. for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.